In re: Charles Adjmi applying for writs of certiorari, review and prohibition.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable Rudolph F. Becker, Jr., Judge of the Criminal. District Court for the Parish of Orleans, to transmit to the Supreme Court of Louisiana, on or before the 25th day of Febi ruary, 1966, the record, or a certified copy of the record, of the proceedings complained of by the relator herein, to the end that the validity cf said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through its attorney shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator — should not be granted.
It is further ordered that, in the meantime and until the further orders of this court all proceedings against the relator in said Criminal Court shall be stayed and suspended.
Writs granted with stay order — limited to issues Nos. 1 and 4 set forth in the application.